UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3081 Dreyfus Appreciation Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Appreciation Fund, Inc. March 31, 2013 (Unaudited) Common Stocks97.1% Shares Value ($) Banks.4% HSBC Holdings, ADR 418,166 a Capital Goods4.6% Berkshire Hathaway, Cl. A 322 b 50,322,160 Caterpillar 932,500 81,099,525 General Electric 1,877,400 43,405,488 United Technologies 976,600 91,243,738 Consumer Services3.3% Arcos Dorados Holdings, Cl. A 1,050,000 a 13,860,000 McDonald's 1,764,700 175,922,943 Diversified Financials4.9% American Express 400,000 26,984,000 BlackRock 315,000 80,917,200 Franklin Resources 415,000 62,586,150 JPMorgan Chase & Co. 2,458,400 116,675,664 Energy19.0% Canadian Natural Resources 700,000 a 22,491,000 Chevron 2,022,400 240,301,568 ConocoPhillips 1,456,700 87,547,670 Exxon Mobil 3,058,598 275,610,266 Imperial Oil 1,350,000 55,161,000 Occidental Petroleum 1,685,600 132,100,472 Phillips 66 808,350 56,560,249 Royal Dutch Shell, Cl. A, ADR 2,036,800 132,717,888 Total, ADR 2,139,900 a 102,672,402 Food & Staples Retailing1.7% Walgreen 1,822,200 86,882,496 Whole Foods Market 157,500 13,663,125 Food, Beverage & Tobacco20.4% Altria Group 3,453,700 118,772,743 Coca-Cola 6,700,000 270,948,000 Diageo, ADR 475,000 59,774,000 Kraft Foods Group 726,856 37,454,890 Mondelez International, Cl. A 2,070,568 63,380,086 Nestle, ADR 2,461,150 178,359,541 PepsiCo 1,009,300 79,845,723 Philip Morris International 3,443,700 319,265,427 SABMiller 1,150,000 60,529,075 Health Care Equipment & Services2.6% Abbott Laboratories 2,046,300 72,275,316 Intuitive Surgical 91,200 b 44,796,528 Medtronic 709,500 33,318,120 Household & Personal Products5.3% Christian Dior 326,500 54,157,181 Estee Lauder, Cl. A 1,335,800 85,531,274 Procter & Gamble 2,182,300 168,168,038 Materials3.8% Air Products & Chemicals 510,000 44,431,200 Freeport-McMoRan Copper & Gold 1,851,200 61,274,720 Praxair 625,100 69,723,654 Rio Tinto, ADR 969,200 a 45,629,936 Media4.6% Comcast, Cl. A 1,000,000 42,010,000 McGraw-Hill 657,000 34,216,560 News Corp., Cl. A 2,212,308 67,519,640 News Corp., Cl. B 166,900 5,133,844 Time Warner Cable 560,000 53,793,600 Walt Disney 1,200,000 68,160,000 Pharmaceuticals, Biotech & Life Sciences8.6% AbbVie 1,996,300 81,409,114 Johnson & Johnson 2,235,900 182,292,927 Merck & Co. 1,034,000 45,733,820 Novo Nordisk, ADR 553,500 a 89,390,250 Roche Holding, ADR 1,773,400 a 103,921,240 Retailing4.0% Target 1,724,100 118,014,645 Wal-Mart Stores 1,549,100 115,919,153 Semiconductors & Semiconductor Equipment3.0% Intel 3,434,500 75,043,825 Texas Instruments 2,222,200 78,843,656 Xilinx 495,000 18,894,150 Software & Services4.8% Automatic Data Processing 992,800 64,551,856 International Business Machines 800,000 170,640,000 Oracle 1,300,000 42,042,000 Technology Hardware & Equipment5.3% Apple 569,200 251,944,996 QUALCOMM 875,000 58,581,250 Transportation.8% Canadian Pacific Railway 375,000 Total Common Stocks (cost $3,714,087,014) Other Investment2.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $149,009,006) 149,009,006 c Investment of Cash Collateral for Securities Loaned3.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $223,790,515) 223,790,515 c Total Investments (cost $4,086,886,535) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At March 31, 2013, the value of the fund's securities on loan was $219,656,188 and the value of the collateral held by the fund was $223,790,515. b Non-income producing security. c Investment in affiliated money market mutual fund. At March 31, 2013, net unrealized appreciation on investments was $1,941,561,192 of which $2,013,014,300 related to appreciated investment securities and $71,453,108 related to depreciated investment securities. At March 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 20.4 Energy 19.0 Pharmaceuticals, Biotech & Life Sciences 8.6 Money Market Investments 6.4 Household & Personal Products 5.3 Technology Hardware & Equipment 5.3 Diversified Financials 4.9 Software & Services 4.8 Capital Goods 4.6 Media 4.6 Retailing 4.0 Materials 3.8 Consumer Services 3.3 Semiconductors & Semiconductor Equipment 3.0 Health Care Equipment & Services 2.6 Food & Staples Retailing 1.7 Transportation .8 Banks .4 † Based on net assets. The following is a summary of the inputs used as of March 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 4,665,753,469 - - Equity Securities - Foreign Common Stocks+ 989,894,737 - - Mutual Funds 372,799,521 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Appreciation Fund, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: May 17, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: May 17, 2013 By: /s/James Windels James Windels Treasurer Date: May 17, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
